Citation Nr: 9923118	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-25 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits.



REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to July 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1991 Special Apportionment Decision 
of the RO.  In March 1992, the appellant submitted a Notice 
of Disagreement.  A Statement of the Case was sent to the 
appellant and the veteran in April 1992.  The substantive 
appeal was received from the appellant in May 1992.  

The Board notes that the appellant has also raised a claim of 
apportionment for the benefit of their children.  This issue 
is referred to the RO for appropriate action.  



REMAND

At the outset, the Board notes that this is a contested 
claim.  In the Substantive Appeal, the appellant stated that 
she wished to appear at a hearing at the RO before a Hearing 
Officer.  In addition, the veteran's representative indicated 
in a December 1996 statement that the veteran wished to 
testify at a hearing.  The RO, however, has forwarded the 
case to the Board without affording the parties a hearing.  

The Board also notes that the financial status of the parties 
appears to have changed during the course of this appeal.  
Initially, the veteran stated that, pursuant to a family 
court order, he was paying $321.00 each month to the 
appellant for the support of the children.  At a hearing in 
November 1991, the veteran alleged that he was paying roughly 
$754.00 each month.  The appellant has alleged that the 
veteran violated the court order and failed to make the 
payments as ordered.  In a March 1993 family court order, it 
was noted that the veteran had filed bankruptcy pursuant to 
Chapter 13, thus divesting the family court of jurisdiction 
to entertain the issue of support.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and the veteran 
in order to ascertain whether a hearing 
before a Hearing Officer at the RO should 
be scheduled.  See 38 C.F.R. § 19.102 
(1998).  

2.  The RO should take appropriate steps 
in order to request that the appellant 
and veteran complete current financial 
status report indicating all current 
monthly expenses and income.  Based on 
the responses, the RO should undertake 
all indicated development.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the RO's determination is not 
satisfactory to both parties, the 
veteran, the appellant and their 
representatives should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The parties need take no 
further action until they are otherwise notified, but they 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


